BeoNsoN, J.
(specially concurring). I am of the opinion that the order of the trial court should be sustained. The majority opinion holds that a personal judgment was rendered against the Keenans, as mortgagors, and against W. L. Smith who, as grantee, assumed and agreed to pay the mortgage debt; that it was and is unnecessary for the court to ascertain the amount of any deficiency; that, therefore, there was no error in denying plaintiff’s motion.
The trial court has specifically found that the plaintiff is not entitled to a deficiency judgment or to any judgment against the defendant; therefore, it denied plaintiff’s motion and application. Hence, the situation is presented where the majority opinion affirms the order but practically reverses the holding of the trial court.
The record shows that a personal judgment was rendered. Whether the same is enforceable is a question not necessary here to determine.
Grace, J., concurs.